BP-A0L48 INMATE REQUEST TO STAFF corr

JUNE 10 ce
U.S. DEPARTMENT OF JUSTICE a FEDERAL BUREAU OF PRISONS

       

 

 

TO: (Name and Title of Staff Member) DATE:

A datden
FROM: oe _. . REGISTER NO.: os :
foteete, tichoe| K FIN 5-8 FZ 5
. UNIT: on ae
Outs ide Bec A Lf. Lue. CBSE.

SUBJECT: (Briefly state your question or concern and the solution you are requesting.

Continue on back, if necessary. Your failjiure to be specific may resuvit in ne action being
taken. If necessary, you will be interviewed in order to successfully respond to your

Lana send ince thi 4 cop-out te fe, est A con Passion fe re lease, 1 hove. el} vated as
/\vef eAxyetes whith can he venFi through aay AEédical records due to Choate | iver
problens, rw addition since beinta at this tocility the Drs at UK have found tht
f have Arterial Sclrosis of the 4: patie Artery, This is A serious aedical condition
on its OWN, Talse have é Lids (3 bie log ical 4 3 step) out on the street that ey
Wite needs “te Fo help Support Alosa wrth acther Whe i4 cuitedtly livigcg at
o Cabbbelic Xf igsiod All of these combined feasony X belivee aaes age oA
ceed conidate ForA CeAape Ssipnate felease- Attached i¢ A copy of ay haue pla 4escb p lax

4,430,238

 

 

WORK ASSIGNMENT:

 

 

 

 

(Bo not write below this line)

 

DISPOSITION:

 

Signature Staff Member “4 Date

 

 

Record Copy - File; Copy - Inmate

PDF Prescribed by P5511 0

This form replaces BP-148.070 dated Oct 86
(and BP-S148.070 APR 94

_ SECTION 6

FRLE IN SECTION 6 UNLESS APPROPRIATE FOR Prronbathy FOLDER

Case 3:16-cr-00102 Document 50-4__Filed 05/14/20 Page‘ of 2 PagelD #:201

 
 

Wes + Ab. Pasa

 

 

neces inde eto ena goneceencra arate

 

.. sail belive a se thd ns ab
= Pas te step Yada “Ka. : “eeinoe esta
sh laa. City, TAL. S78) 5 be eS

 

ho

 

. oa wife Oe A school - hacker} LAC the. Lutein, eS ;

 

 

$ mks
we District e sail. a afer faa Ph tatasasctn

 

yes sh Ba a iad

 

 

ta np South. “sahil lle, TAC. where aa adi ail. hes an.

 

bod she. bul

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

©” Case '3:16-cr-00102 Document 50-4. Filed 05/14/20: Page 2 of 2 PagelD # 202 ©
